STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0755
VERSUS

PRESTON SCOTT CORKERN AUGUST 29, 2022
In Re: Preston Scott Corkern, applying for supervisory writs,

22nd Judicial District Court, Parish of Washington,
No. CR2-80439.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
PMc

Holdridge, J., dissents in part and would stay the writ
application. The decision whether to apply Ramos v. Louisiana,
— U.S. ss, 140 S.Ct. 1390, 206 L.Ed.2d 583 (2020)
retroactively and grant postconviction relief on state
collateral review to defendants convicted by nonunanimous juries
in all or certain circumstances remains with the Louisiana
Supreme Court. A state court may give broader effect to new
rules of criminal procedure than is reguired by the relevant
opinion. See Danforth v. Minnesota, 552 U.S. 264, 128 S.Ct.
1029, 169 L.Ed.2d 859 (2008). I would stay the writ application
pending the Louisiana Supreme Court's decision in State v.
Reddick, 2021-1893 (La. 2/15/22), 332 So.3d 1173, wherein the
court has granted the writ application for consideration of
whether Ramos applies retroactively on state collateral review.

COURT OF APPEAL, FIRST CIRCUIT

ASW)

DEPUTY CLERK OF COURT
FOR THE COURT